SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):August 30, 2010 Urigen Pharmaceuticals, Inc. (Exact Name of Registrant as Specified in its Charter) Delaware 0-22987 94-3156660 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1700 North Broadway, Suite 330, Walnut Creek, California (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (650) 259-0239 (Former name or former address, if changed since last report) 27 Maiden Lane, Suite 595, San Francisco, CA 94108 Copies to: Marc Ross, Esq. Thomas Rose, Esq. Sichenzia Ross Friedman Ference LLP 61 Broadway, 32nd Floor New York, New York 10018 Phone: (212) 930-9700 Fax: (212) 930-9725 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instructions A.2. below): /_/ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) /_/ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) /_/ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) /_/ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Effective August 30, 2010, Robert J. Watkins resigned as a director of Urigen Pharmaceuticals, Inc. (the “Company”).There was no disagreement between the Company and Mr. Watkins that led to Mr. Watkins’ resignation. Also on August 31, 2010, Michael Goldberg resigned a director of the Company. There was no disagreement between the Company and Mr. Goldberg that led to Mr. Goldberg’s resignation. SIGNATURE Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the Undersigned, thereunto duly authorized. Urigen Pharmaceuticals, Inc. By: /s/William J. Garner WilliamJ. Garner, M.D. Chief Executive Officer Date:September 7, 2010.
